SULLIVAN, Judge
(dissenting):
I oppose immediate release in this case without a full evidentiary hearing on petitioner’s request for release from confinement. I would place the burden on petitioner to prove he is not a flight risk, and is not likely to commit a serious crime, interfere with witnesses, or otherwise interfere with the administration of justice. United States v. Brownd, 6 MJ 338, 339-40 (CMA 1979). See ABA Standards for Criminal Justice, Standard 21-2.5(b) (2d ed.1978). This hearing may take place before the convening authority under his power to conduct an Article 57(d), Uniform Code of Military Justice, 10 USC § 857(d), proceeding, or before some other appropriate military justice authority. The seriousness of the offense and length of sentence are factors which may properly be considered at this hearing. United States v. Brownd, supra at 340; see ABA Standard 21-2.5(b), supra.